           Case 5:20-cv-00496-R Document 6 Filed 08/07/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

DAVID MORGAN,                              )
                                           )
                     Petitioner,           )
                                           )
v.                                         )              Case No. CIV-20-496-R
                                           )
UNITED STATES OF AMERICA                   )
                                           )
                     Respondent.           )


                                          ORDER

       Before the Court is the July 13, 2020 Report and Recommendation issued by

Magistrate Judge Shon T. Erwin, wherein he recommends that this case be dismissed

without prejudice because Petitioner failed to either pay the $5.00 filing fee or to seek leave

to proceed in forma pauperis, as set forth in an Order entered by Judge Erwin on June 8,

2020. (Doc. Nos. 4 and 5). The record reflects that Petitioner has neither objected to the

Report and Recommendation within the time limits contained therein, sought an extension

of time in which to object, nor has he complied with Judge Erwin’s June 8, 2020 Order.

Accordingly, the Court hereby adopts the Report and Recommendation and DISMISSES

this action without prejudice.

       IT IS SO ORDERED this 7th day of August 2020.
